Citation Nr: 1015157	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-13 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004, January 2005, and December 2005 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.  

In September 2009, the Veteran was afforded a Travel Board 
hearing before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the Veteran's hearing, hereinafter referred to as 
"Transcript," has been added to the record.  At the 
hearing, the Veteran submitted additional evidence directly 
to the Board, accompanied by a waiver of RO consideration.

The Board recognizes that, while the RO framed the first 
issue on appeal as entitlement to service connection for 
PTSD, a review of the record indicates that the Veteran has 
also been diagnosed with depression.  Claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities that are reasonably raised 
by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board finds that the Veteran's claim is most 
appropriately characterized as reflected on the title page of 
this decision.

As a final introductory matter, the Board observes that the 
Veteran appears to have applied to reopen a claim for service 
connection for primary amyloid, which was previously denied 
in a January 2005 rating decision.  This issue has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to 
whether the Veteran served in combat during the Vietnam 
conflict.

2.  Competent, credible evidence that the Veteran has a 
current diagnosis of PTSD related to combat stressors has 
been presented.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, to include PTSD and depression, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.


Service Connection

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in 'combat with the enemy.'  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  VA determines the Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be 'satisfactory,' 
i.e., credible and 'consistent with circumstances, conditions 
or hardships of service.'  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2009); Zarycki, 6 Vet. App. at 98.

Conversely, if VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, 'If the Veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors').  

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is set forth in VAOPGCPREC 
12- 99.  According to this General Counsel opinion, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a Veteran 'engaged in combat with the 
enemy' necessarily depends on the facts of each case.  
Determining whether evidence establishes that a Veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

Additionally, VAOPGCPREC 12-99 indicates that there is no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
Veteran engaged in combat with the enemy.  Hence, the Board 
must consider all submissions.  The General Counsel opinion 
concludes that any evidence which is probative of that fact 
may be used by a Veteran to support an assertion of combat 
with the enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a Veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the Veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
Veteran's favor.  38 C.F.R. § 3.102 (2009).

The Veteran, in written statements and testimony before the 
Board and RO, contends that his currently diagnosed PTSD had 
its onset during his period of active service in the Air 
Force and that service connection for that disability is 
therefore warranted.  

By way of background, the Veteran's service records and lay 
testimony indicate that, while serving as an aircraft 
mechanic crew chief stationed in Okinawa, Japan, he took part 
in several air missions to and from Cam Ranh Bay and De Nang, 
Vietnam, as well as Yuban, Thailand.  Although the Veteran 
acknowledges that his main responsibilities were getting the 
planes "ready for every mission refuel[ing] and 
maintain[ing]," he asserts that he also routinely "fl[ew] 
with the plane[s]" and helped land them in different areas, 
while assisting with unloading the planes and making sure 
there was enough fuel for the return trips.  See Transcript 
at page 4.

While performing these duties, the Veteran reportedly was 
exposed to several combat-related stressors, including 1) 
being present on an airplane that was hit with enemy gunfire 
while dropping off supplies at Khe Sanh, Vietnam, in January 
or February 1968 ; 2) being aboard a C-130A during a "flare 
mission" when the aircraft was struck by tracer missiles, 
caught fire, and had to undergo an emergency landing in Ubon, 
Thailand, in February or March 1968; 3) being present on a C-
130A en route from Cam Ranh Bay, Vietnam, which crashed on 
April 16, 1968; 4) being scheduled to take part in the so-
called "Blind Bat" mission aboard a C-130A that crashed 
near the Vietnam/Laos border, killing all passengers and 
crew, including the service member who took the Veteran's 
place; 5) witnessing numerous aircraft come under enemy 
mortar and small arms fire; and 6) being present when enemy 
forces were interrogated and ejected from the aircraft.

In support of his claim, the Veteran has referred VA to a 
book entitled "The C-130 Hercules Tactical Airlift Missions 
1956-1975."  That book chronicles the missions of the 
Veteran's unit in Da Nang, Khe Sanh, and elsewhere in Vietnam 
and Thailand.  Specifically, it confirms that on April 16, 
1968, a C-130A crashed en route from Cam Ranh Bay, while on 
May 22, 1968, another C-130A crashed during the "Blind Bat" 
mission.  While the book does not specifically mention the 
Veteran, in lay statements and hearing testimony he has 
consistently maintained that he was present on the C-130A 
that crashed in April 1968 and that he narrowly missed being 
aboard the plane that crashed the following month.  See 
Transcript at page 42.

The Veteran's service personnel records reflect that he 
served as an aircraft mechanic specialist assigned to the 
35th Troop Carrier Squadron/Tactical Airlift Squadron and 
received the Republic of Vietnam Campaign Medal and the 
Vietnam Service Medal with one Bronze Service Star.  
Additional service personnel records (temporary duty orders) 
indicate that, from March 1967 to July 1968, he was deployed 
on a series of short missions, lasting from 19 to 60 days, 
which took him to various locations in Vietnam, Thailand, and 
the Philippines.  Significantly, on several missions, the 
Veteran qualified for special pay under Rules 3 and 6 of the 
Department of Defense Military Pay and Allowances Manual.  
These provisions respectively provide additional compensation 
for service members who participate in strategic combat 
operations within designated hostile fire areas and are 
subject to enemy attack therein.

In an attempt to verify the Veteran's reported stressors, the 
Joint Services Records Research Center (JSRRC) researched the 
April 1968 crash involving the C-130A.  The JSRRC confirmed 
that the C-130A crash-landed in Bunard Army Airfield, 
Vietnam, on April 16, 1968, but found no record of the 
Veteran being aboard the aircraft at that time.  In this 
regard, the Veteran testified at his September 2009 Board 
hearing that, because he was the crew chief aboard the 
aircraft, his name was listed "in the maintenance records 
with the plane" and that he "didn't have to be on the 
manifest," which listed the names of the flight crew, 
"unless he was claiming flight pay or call back pay."  See 
Transcript at page 45.

To corroborate his account of being present on the C-130A 
that crashed in April 1968, the Veteran submitted at the 
September 2009 hearing a series of assignment notes, which 
his unit's secretary had written, showing that he had been 
"assigned first to [the C-130A numbered] 6472 and then 
assigned to 6480, which was lost on April 16th of 1968."  
See Transcript at page 42.

To further buttress his claim, the Veteran submitted numerous 
original-appearing photographs showing various parts of 
aircraft and munitions, including the remains of the C-130A 
that crashed in April 1968.  Additionally, during his Board 
hearing testimony, the Veteran described the circumstances 
under which he took the photographs and explained the 
particular in-service stressors to which each photograph 
pertained.  He also testified briefly about his role as an 
observer aboard aircraft on approximately four occasions in 
which enemy combatants were interrogated and, in at least one 
instance, ejected from the plane.  However, the Veteran was 
noticeably reluctant to talk about this particular in-service 
stressor, particularly while he was being audiotaped, and 
stated that it was "something that [had] bothered [him] all 
[his] life and [would] will till [he] die[d]."  See 
Transcript at page 40.

Although the Veteran's service treatment records are negative 
for any complaints or clinical findings pertaining to 
psychiatric problems, his post-service treatment records 
indicate that he began seeking mental health treatment in the 
mid-1980s.  Specifically, a private psychologist noted in a 
February 2004 statement that, from 1985 to 1990, the Veteran 
received treatment for PTSD symptoms that included panic 
attacks, feelings of survival guilt, hyperarousal, 
nightmares, and flashbacks to his Vietnam-era experiences, 
specifically "reliving the many flying missions over various 
areas of Vietnam and especially during the siege of Khe San 
when his plane was frequently hit with gunfire as he tried to 
drop supplies to Marines."  

Subsequent post-service treatment records reveal that the 
Veteran has sought VA outpatient treatment for psychiatric 
problems and has been diagnosed with PTSD, based on the 
stressors reported above, as well as depression.

After a careful review of the Veteran's lay statements, 
hearing testimony, and clinical records, the Board finds that 
there is competent, credible evidence of a diagnosis of PTSD 
related to combat service.  

The Board recognizes that the Veteran's personnel records do 
not show that he was awarded the Combat Infantry Badge, 
Purple Heart Medal, or other decoration indicative of combat.  
Nevertheless, in view of his documented service within 
hostile fire areas in and around Vietnam and his exposure to 
enemy attack, the Board finds that the evidence of record is 
at least in equipoise as to whether he served in combat.  
Affording the Veteran the benefit of the doubt, as directed 
by the aforementioned General Counsel opinion, the Board 
concludes that he engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b).  See VAOPGCPREC 12-99.  

In making this determination, the Board is guided by 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), in which 
the Court of Appeals for Veterans Claims reversed a Board 
decision that had denied service connection for PTSD based on 
a lack of a confirmed stressor.  The appellant in Pentecost 
had submitted credible evidence of a rocket attack on his 
unit, and the Court pointed out that corroboration of every 
detail of a stressor under such circumstances is not 
necessary.  Also see Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The facts in this case are similar because the other 
evidence set forth above indicates that, on several aerial 
missions, the Veteran's plane came under attack by the enemy.  
Thus, even without verification of the award of a Purple 
Heart or Combat Infantryman's Badge, the record is sufficient 
to support a finding that the Veteran engaged in enemy 
combat.

Having determined that the Veteran had combat service, the 
Board observes that, notwithstanding the JSRRC's unsuccessful 
attempt to verify his reported in-service stressors, his 
written statements and testimony constitute credible evidence 
that those stressors are "consistent with circumstances, 
conditions or hardships of service."  See Zarycki, 6 Vet. 
App. at 98.  Thus, applying the presumption afforded combat 
Veterans, the Board finds those reported in-service stressors 
occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2009);

In this regard, the Board considers it significant that the 
Veteran has provided additional corroborative evidence, in 
the form of the book about the unit to which he was assigned, 
handwritten notes regarding his assignment aboard the doomed 
C-130A that crashed on April 16, 1968, and the photographs 
showing the remains of that aircraft and other airplanes and 
munitions pertaining to his other reported stressors.  He 
also has provided a credible explanation for why he, as the 
leader of the maintenance crew, was not listed on the 
aircraft manifest, which was reserved for the members of the 
flight crew, and has provided credible alternative evidence 
(i.e., the handwritten assignment sheets) to show that he 
was, in fact, aboard the aircraft at the time that it went 
down.  

Additionally, the Veteran has testified, albeit reluctantly, 
about his presence when enemy combatants were interrogated 
and thrown out of aircraft.  This stressor, in particular, 
appears to cause the Veteran great and anguish.  Indeed, the 
emotional pain that he conveyed in discussing it, and the 
fact that he clearly felt that doing so was not in his own 
best interest, adds to the credibility of his testimony 
supporting that the stressor took place.  See 38 C.F.R. 
§ 3.304(f)(2) (2009).

Moreover, the record contains competent clinical evidence 
linking the Veteran's currently diagnosed PTSD to his combat-
related stressors.  Specifically, his longtime private 
treating psychologist has indicated that he was diagnosed 
with PTSD more than 20 years ago and that this diagnosis was 
predicated on the traumatic incidents he had reportedly 
experienced in Vietnam, including those involving the aerial 
missions in which his aircraft came under enemy attack and/or 
crashed.  Furthermore, the record reflects that the Veteran 
has continued to seek treatment at a VA outpatient clinic for 
PTSD and related symptoms, which have been attributed to his 
in-service stressors.  

In sum, the Board that the competent evidence of record 
consists of a diagnosis of PTSD, credible evidence 
establishing the occurrence of combat-related stressors, and 
a link, established by the Veteran's private and VA mental 
health providers, between his current diagnosis and those 
stressors.  Thus, resolving all doubt in favor of the 
Veteran, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Finally, having determined that the criteria for service 
connection for PTSD have been met, the Board need not 
consider whether the Veteran's depression was caused or 
aggravated in service as that disorder is encompassed in his 
PTSD claim, which is now granted.  See Clemons, 23 Vet. 
App. 1.


ORDER

Service connection for a psychiatric disability, to include 
PTSD and depression, is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's hearing loss and tinnitus claims.

The Veteran contends that his hearing loss and tinnitus are 
attributable to his exposure to noise from turbo prop jet 
engines during basic training and subsequently in service.  
Specifically, at his September 2009 Board hearing, the 
Veteran testified that he was exposed to high levels of jet 
engine noise "practically the whole time" he was in the Air 
Force, and that his subsequent civilian occupation (school 
janitor) and recreational pursuits did not subject him to 
acoustic trauma.

The Veteran's service records show that he served as an 
aircraft mechanic specialist and crew chief in support of 
numerous aircraft missions during the Vietnam era.  
Additionally, as noted above, the evidence of record supports 
a finding that the Veteran had combat service.  See 38 
U.S.C.A. § 1154(b).  For these reasons, and in light the 
Veteran's credible testimony regarding exposure to high 
levels of jet engine noise throughout his period of service, 
the Board finds that he may be presumed to have been exposed 
to in-service acoustic trauma.  However, in order to 
establish service connection, there still needs to be a 
medical nexus linking that in-service acoustic trauma to a 
current hearing loss disability. 

The Veteran's service treatment records are negative for any 
complaints or clinical findings of hearing loss or tinnitus.  
On "separation" examination in May 1968, again there was no 
finding of hearing abnormality.  However, at a flying 
examination in June 1968, hearing acuity appears to have 
dropped noticeably, bilaterally, albeit without a finding of 
abnormality, as such.  

Post-service treatment records reflect that the Veteran has 
been treated for hearing loss and issued hearing aids at a VA 
medical facility.  

In December 2005, he was afforded a VA audiological 
examination in which he reported a history of in-service 
noise exposure due to jet engine noise and denied any 
significant post-service noise exposure.  Additionally, he 
reported a continuity of symptomatology of hearing problems 
following service, but acknowledged that he could not specify 
the precise date of onset of his hearing loss and tinnitus.  
Audiological examination revealed that the Veteran had 
moderately severe sensorineural hearing loss in his right ear 
and moderate sensorineural hearing loss in his left ear.  
Additionally, bilateral tinnitus was diagnosed on the basis 
of the Veteran's account of a constant, "annoying" ringing 
in the ears that interfered with his ability to sleep.  

Based upon the results of the examination and a review of the 
claims folder, the VA examiner determined that, because the 
Veteran had not demonstrated hearing loss or tinnitus at the 
time of his "separation" examination, his current hearing 
problems were less likely than not related to an in-service 
event or injury.  Significantly, however, the VA examiner's 
opinion did not discuss the apparent drop in hearing 
acuity between the "separation" examination and the in-
service flying examination in June 1968.  Nor did that 
examiner take into account the Veteran's statements regarding 
a lack of post-service noise exposure and any lay evidence of 
continuity of symptomatology as required under Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in- service injury and relied on 
the lack of evidence in the service treatment records to 
provide a negative opinion).  Consequently, the Board finds 
that an additional etiological examination and opinion is 
warranted to fully and fairly assess the merits of the 
Veteran's claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination for the purpose 
of ascertaining the etiology of his 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
and be reviewed by the examiner.  All 
appropriate tests, including an 
audiological evaluation should be 
conducted.  

Specifically, the examiner must state 
whether it is at least as likely as not 
that any current hearing loss or tinnitus 
was caused or aggravated by any aspect of 
his Air Force service.  The examiner 
should address the significance, if any, 
of the apparent drop in hearing acuity 
shown from the in-service hearing 
examination dated in May 1968 to that in 
June 1968 and reconcile his findings with 
the December 2005 VA examination report.  
Additionally, the examiner should discuss 
the Veteran's history that he served as an 
aircraft mechanic and crew chief with 
constant exposure to jet engine noise 
throughout his period of active duty.  The 
examiner should also consider the 
Veteran's post-service medical records, 
showing treatment for hearing loss and 
related symptoms, and the Veteran's denial 
of significant post-noise exposure.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  All findings and conclusions 
should be set forth in a legible report 
and supported by medical rationale.

2.  After the above development has been 
completed, readjudicate the Veteran's 
claims for hearing loss and tinnitus 
considering his combat service.  If any 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


